Citation Nr: 0806846	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-30 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
August 2005.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which denied service connection for 
bilateral knee pain.  It is also on appeal from a May 2006 
rating decision that denied service connection for hearing 
loss.  

During the pendency of the appeal, a November 2006 rating 
decision granted service connection for left ear hearing 
loss, evaluated as noncompensable.

The veteran's bilateral knee condition is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have right ear hearing loss for VA 
compensation purposes.

2.  The competent medical evidence indicates that the veteran 
has level I hearing in the left ear.





CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to the veteran's claim for an increased initial 
evaluation, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the claim for service connection for right 
ear hearing loss, the VCAA duty to notify was satisfied by 
way of a letter sent to the appellant in November 2005 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess, supra, the Court also held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, Dingess notice was provided in July 2006, prior 
to the November 2006 statement of the case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished with respect to each claim currently on appeal, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service medical records.  The 
veteran has submitted private treatment records.  He was 
provided an opportunity to set forth his contentions during a 
hearing before the undersigned Acting Veterans Law Judge.  
The appellant was afforded a VA medical examination in April 
2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection for right ear hearing loss 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, 
including sensorineural hearing loss, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Hearing loss disability for VA purposes is defined by 
regulation, and may be shown by the following: (1) when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 decibels or greater, or (2) when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or 
(3) when speech recognition using the Maryland CNC Test is 
less than 94 percent correct.  38 C.F.R. § 3.385 (2007).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for right ear hearing 
loss.

On an authorized VA audiological evaluation in April 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
20
25
LEFT
20
15
20
50
50

The relevant average hearing threshold level was 24 on the 
right and 34 on the left.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 94 
percent in the left ear.

These VA examination findings do not reflect right ear 
hearing loss disability under any of the alternate criteria 
outlined above.  Accordingly, the veteran has not satisfied 
the threshold criterion of current disability with respect to 
his claim seeking service connection for right ear hearing 
loss, and that claim must be denied.  

A July 2007 private audiogram report also fails to show that 
the veteran has right ear hearing loss for VA purposes.

The Board recognizes the veteran's assertions that he has 
right ear hearing loss.  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis of the degree of 
hearing loss required as demonstrated by audiological 
testing.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, supra.  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Thus, 
his own contentions do not constitute competent medical 
evidence of right ear hearing loss for VA purposes.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer, 3 Vet. App. 223, 225 (1992).  As 
there is no evidence of a current diagnosis of hearing loss 
for VA compensation purposes in either ear, service 
connection is not warranted.  

Initial compensable evaluation for left ear hearing loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is evaluated as left ear hearing 
loss.  Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second or hertz.  To evaluate the degree of disability from 
defective hearing, the revised rating schedule establishes 11 
auditory acuity levels, from level I for essentially normal 
hearing to level XI for profound deafness.  In situations 
where service connection is in effect for only one ear, and 
the appellant does not have total deafness in both ears, the 
hearing acuity of the non-service-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where the hearing in the service-
connected ear is at level X or XI.  38 U.S.C.A. § 1160 (West 
2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110.

VA regulations also provide that where hearing impairment in 
one service-connected ear is compensable to a degree of 10 
percent or more, a non-service-connected ear will be treated 
as if it were service-connected if it meets the regulatory 
thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.383, 
3.385.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  64 
Fed. Reg. 25202-25210 (1999) (codified at 38 C.F.R. § 4.86).  
Further, when the average pure tone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

On an authorized VA audiological evaluation in April 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
20
25
LEFT
20
15
20
50
50

The relevant average hearing threshold level was 24 on the 
right and 34 on the left.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 94 
in the left ear.  Such audiometric findings reflect level I 
hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.

The mechanical application of the rating schedule to the 
April 2006 VA audiometric examination findings, i.e., level I 
hearing in the left ear and level I hearing in the non-
service-connected right ear (38 C.F.R. § 4.85(f)), warrants a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  
Thus, under the schedular criteria, the preponderance of the 
evidence is against a compensable evaluation.  

The Board finds it significant that a July 2007 private 
audiogram report does not show that the veteran's unilateral 
hearing loss has increased in severity since the most recent 
VA audiometric examination.  

Finally, there is no showing that the veteran's left ear 
hearing loss has resulted in marked interference with 
employment beyond that contemplated in the assigned ratings.  
There is also no indication that the condition has 
necessitated frequent, let alone any periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for right ear hearing loss is denied.

An initial compensable evaluation for left ear hearing loss 
is denied.


REMAND

A preliminary review of the claims file indicates that the 
veteran's claim for service connection for a bilateral knee 
condition requires additional development.  

The report of a June 2005 VA examination provides a pertinent 
diagnosis of bilateral knee pain with normal examination.  
There is no injury to the knees.  As a result, the September 
2005 rating decision on appeal denied service connection for 
bilateral knee pain.  

During the August 2007 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that a private 
orthopedic surgeon at the University of Arkansas for Medical 
Sciences (UAMS) had diagnosed degenerative joint disease or 
arthritis of the knees.  In June 2006, the surgeon found a 
complex tear in the right knee and surgically repaired it.  
The surgeon recommended surgery for the left knee as well, 
which the veteran planned to do.  

The claims file does not contain records of this treatment.  
Such records are potentially relevant to the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain copies of all 
records of private treatment of the 
veteran's knees, including surgical 
records, at UAMS.  The veteran is asked 
to send this information himself as 
soon as possible to avoid delay in the 
adjudication of his claim.

2.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any right 
or left knee disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any right 
or left knee disability found to be 
present had its onset in or is related 
to service.  In doing so, the examiner 
should acknowledge any report regarding 
the veteran's continuity of 
symptomatology.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

3.  Then the RO must readjudicate the 
veteran's claim for service connection 
for right and left knee disability.  If 
the decision is adverse to the veteran, 
he and his representative should be 
provided an SSOC.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


